                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DEREK M. WILLIAMS,

                       Plaintiff,

       v.                                                      Case No. 18-C-1426

SCOTT ECKSTEIN, et al.,

                       Defendants.


                                    DECISION AND ORDER


       This case involves the increasingly common claim by a state prisoner against a correctional

officer for failing to prevent him from harming himself in violation of the Eighth Amendment to

the Constitution. It also involves the obverse claim that the efforts of the prison staff and officers

to prevent him from harming himself further also amounts to a violation of the Eighth Amendment.

Both claims reflect the extraordinary time, effort, and expense that prisons must devote to dealing

with inmates who threaten self-harm, whether they are severely mentally ill, and thus not

responsible for their conduct, or not.

       On May 26, 2017, Plaintiff Derek M. Williams, an inmate currently incarcerated at

Columbia Correctional Institution who is proceeding pro se, commenced this action under 42

U.S.C. § 1983 in the Western District of Wisconsin. At screening, Williams was allowed to proceed

on Eighth Amendment claims against all defendants. Williams later amended his complaint, and,

upon the defendants’ motion and after briefing, the case was transferred to this court by order dated

September 11, 2018. The court has subject matter jurisdiction under 28 U.S.C. § 1331. Presently
before the court are the parties’ cross-motions for summary judgment. For the reasons stated below,

Williams’ motion will be denied and the defendants’ motion will be granted in part.

                                        BACKGROUND

A. Self-Harm on March 23–24, 2017

       At all times relevant, Williams was an inmate housed at the Green Bay Correctional

Institution (GBCI) in the Restrictive Housing Unit (RHU). The defendants were employees at

GBCI: De Anna Stacy was a correctional officer; Andrew Wickman and James Elsinger were

lieutenants; Jay Van Lanen was a captain; and Scott Eckstein was the warden. On March 23, 2017,

Stacy, who began her employment at GBCI in October 2016, was working in RHU on third shift

from 10:00 p.m. until 6:00 a.m. the next day. Stacy was assigned to supervise wing 500, as well as

to monitor the inmates on observation status. Observation status is a restrictive status used for the

purpose of preventing an inmate from inflicting harm upon himself or someone else. During the

shift, Stacy was assigned to monitor three inmates on observation status, which meant that she

would observe and record, both electronically and on written forms, each observation inmate’s

activities every fifteen minutes throughout the shift. These three observation inmates were housed

in cells 212, 306, and 405, which are located in separate wings of RHU.

       Williams was not on observation status at the beginning of Stacy’s March 23rd shift,

meaning he was not one of the inmates she was assigned to routinely monitor, though she conducted

visual wellness checks of the inmates in the 500 wing, including Williams, who was in cell 504.

At about 10:25 p.m., while Stacy was on her way to check on the observation inmates, Williams

called Stacy to his cell and requested some paper bags. According to Williams, it was at this time

he told Stacy: “I need to be placed on obs. (Observation Status) and I have all my property packed


                                                 2
up, get the Sgt. and bring me four more bags for the rest of my property.” Williams Decl., Dkt No.

35 at ¶ 3. GBCI inmates Brandon McDuffie, Matthew Richard, and Kurtis Jones each attest that

they heard Williams tell Stacy that he needed to be placed on observation status and that his

property was packed. McDuffie, Richard, Jones Decls., Dkt. No. 35-1 at 18, 20, 22. Stacy admits

that Williams requested some paper bags, but denies that he said he needed to be placed on

observation status, that his property was packed, or that he provided a reason for requesting paper

bags.

        According to Williams, Stacy told him that she would finish her round and then notify the

sergeant, but Stacy attests she told him only that she would drop off paper bags after her rounds.

She claims that, as a regular practice, she informs a sergeant or supervisor when an inmate indicates

thoughts of self-harm or requests observation placement. At the time of this initial encounter,

Williams did not have a sharpened pen. At some point, Williams began sharpening a pen on the

concrete floor of his cell and observed flashlights moving past his cell, although he was not able to

identify the officers and did not attempt to communicate with them.

        Stacy contends that later in the shift, she returned to Williams’ cell with the paper bags he

requested, but because it appeared that Williams was sleeping, she placed the bags in the mailbox

attached to the wall outside his cell. According to Williams, he was not sleeping and, around 11:00

p.m., he told Stacy: “I need to go on obs. I’m having suicidal thoughts.” Williams Decl., Dkt. No.

35 at ¶ 14. McDuffie and Richard both attest that they heard Williams yell to Stacy that he was

having suicidal thoughts. Williams attests that Stacy said to give her some time. Stacy denies that

Williams ever told her he was having suicidal thoughts. Again, Stacy believed Williams to be

sleeping, so she left the bags in his mailbox and continued her duties of monitoring the inmates on


                                                 3
observation status. Around midnight, Williams informed an unidentified correctional officer that

he told Stacy he was suicidal and needed to go on observation status. Richard recalls Williams

telling the unidentified officer that he needed to be placed on observation.

       Over the next several hours, Williams paced back and forth while other inmates, including

McDuffie, Richard, and Jones, continued to call his name, but he did not respond. About four hours

passed before Williams began harming himself. Sometime after 2:00 a.m. on March 24th, Richard

and Jones pushed their emergency call buttons to ask staff to check on Williams, but no one

responded. After some time had passed, sometime around 3:00 a.m., Richard and Jones began to

yell and kick their cell doors to get the staff’s attention because they continued to call to Williams

but received no response. Shortly before 3:50 a.m., while performing observation checks, Stacy

heard a loud banging noise in the 500 wing, which she investigated. She looked into Williams’ cell

and saw that he had punctured his right arm in the elbow crease and was bleeding. By that time, the

cell floor was covered in blood. Stacy immediately contacted Sergeant Koeller, who took control

of the situation. Williams was assessed by a health services unit (HSU) nurse and then taken to a

hospital emergency room for treatment. Prior to March 23, 2017, Stacy had never spoken to

Williams, and she was unaware that he had engaged in self-harm in the past.

B. Restraint Placement from March 24–28, 2017

       Williams returned from the hospital around 6:30 a.m. on March 24th, at which time Van

Lanen contacted Dr. Amy Zirbel, the on-call psychologist and Williams’ assigned clinician, to

discuss Williams’ continued threat of self-harm. Van Lanen reported that Williams made threats

to continue to engage in self-harm unless he was strapped down. Dr. Zirbel told Van Lanen to place

Williams on constant observation status, which involves continuous line-of-sight monitoring by a


                                                  4
correctional officer. Van Lanen told Williams that he would be moving to a clinical observation

cell, but Williams made threats to harm himself if he were placed in a cell. Van Lanen recontacted

Dr. Zirbel and informed her of Williams’ threats. Dr. Zirbel then determined Williams needed to

be placed in mechanical restraints, which are authorized by Division of Adult Institutions (DAI)

policy #500.70.10, to ensure his safety.

       Williams was placed in restraints by security staff at approximately 7:05 a.m. on March

24th. A restraint bed, which uses five points of restraint with the inmate lying supine, is the primary

method of restraint for clinical purposes. The initial time limit for placement in mechanical

restraints is twelve hours, but that limit may be extended if an interview and examination of the

inmate is conducted by a mental health clinician, medical staff, and a security supervisor, at least

every twelve hours, and there are no mental health or medical recommendations against continued

restraint. Additionally, the warden, a psychological services clinician, a nurse, and the DAI

Administrator’s designee must all sign off on the extension of the restraint placement.

       According to Eckstein, if the restraint period is extended beyond twelve hours, the standard

protocol at GBCI is to transfer the inmate to a restraint chair for a two-hour interval. This transfer

is intended to get the inmate off his back, avoid joint stiffness, enhance blood circulation,

implement range of motion activities, have the inmate evaluated by staff, allow the inmate to get

food, water, and use the toilet, and ensure that the inmate had no contraband. The restraint chair

is used on a temporary basis to change the inmate’s position for the inmate’s health. After two

hours in a restraint chair, the inmate is transferred back to a restraint bed. While in restraints,

mental health staff assess the inmate every twelve hours or more frequently if clinically necessary.

HSU staff perform health assessments, circulation checks, and range of motion activities every four


                                                  5
hours, but every two hours if the inmate is in chair restraints. Security staff observe a restrained

inmate in fifteen-minute intervals and record the activities of the inmate. Each of these assessments

and observations are recorded on Department of Corrections (DOC) forms.

       From the morning of March 24th until the morning of March 27th, GBCI staff carefully

monitored Williams. A psychologist conducted restraint reviews every twelve hours, each time

assessing whether Williams should remain in restraints. Every four hours, Health Services Staff

performed medical assessments, allowed Williams to perform range of motion activities, and

offered him Ensure nutritional supplement, water, and opportunities to use the bathroom. Every

twelve hours, Williams was moved to the restraint chair for up to two hours. At various points over

the course of this period, Williams continued to express threats of self-harm. At one point, around

7:05 p.m. on March 25th, after Dr. Zirbel recommended that Williams be transitioned to constant

observation status, staff began to remove Williams’ restraints. As soon as his right arm was freed,

Williams bit at his wrist. Williams was again placed in restraints.

       According to Williams, on March 25th at 7:30 a.m., Van Lanen woke him up and said, “time

to get up, you’re going back in the restraint chair, the Warden said he will break you until you’re

no longer suicidal.” Williams Decl., Dkt. No. 35 at ¶ 46. Van Lanen denies making this statement,

and Eckstein denies telling staff that the chair was to be used to “break” Williams and denies that

the chair was used as a punitive measure. Williams attests that he told Van Lanen, “I don’t want

to go in the chair, it’s too painful.” Id. ¶ 50. Van Lanen followed Eckstein’s order and placed

Williams in the restraint chair. Van Lanen attests that at no time during Williams’ placement in

restraint from March 24 to 28 did he utilize the restraint chair to punish Williams for thoughts of

self-harm or suicide or to “break him.” Van Lanen Decl., Dkt. No. 49 at ¶ 22. Williams disagrees


                                                 6
and attests that, at one point, Van Lanen threatened to use his stun gun on Williams if he were

noncompliant.

       On March 26th around 7:45 p.m., after Elsinger informed him he was to be placed in the

restraint chair again, Williams asked Elsinger, “why do you keep doing this to me, I’m not causing

problems.” Williams Decl., Dkt. No. 35 at ¶ 58. Elsinger responded, “we’re going to break you so

you’ll never feel suicidal again.” Id. Williams was then placed in the restraint chair. Although

defendants generally deny that Elsinger made this statement, they do not cite a declaration from

Elsinger. See Defs.’ Resp. to Pl.’s Proposed Findings of Fact, Dkt. No. 44 at ¶ 58.

       In the morning of March 27th, Van Lanen woke up Williams and informed him that he was

going in the restraint chair. Williams told Van Lanen that he was having chest pains, felt dizzy, and

did not want to be placed in the restraint chair. Van Lanen responded that Williams was going in

the chair per Eckstein’s order. Williams was placed in the restraint chair. Around 8:00 a.m. the

same morning, Williams was stood up to allow a nurse to check his blood pressure after he

complained of chest pain. Williams was either unable or refused to remain standing and was

brought to the ground. Williams claims he had a seizure. Williams was taken by ambulance to a

hospital emergency room, where a physician performed a cardiac workup, including an EKG, CXR,

and labs. All tests were normal. Williams was diagnosed with musculoskeletal chest wall pain and

the physician recommended Ibuprofen for the pain.

       Williams arrived back at GBCI at 12:50 p.m. on March 27th and, after an assessment by

psychologist Dr. Harris-Forbes, was placed into restraints. Ten minutes later, around 1:00 p.m.,

Eckstein entered Williams’ cell to check on him. According to Williams, Eckstein stated, “you will

come to your senses soon enough, my staff get paid to do what they do and starting tomorrow you’ll


                                                 7
be in the chair for four hours instead of two.” Williams Decl., Dkt. No. 35 at ¶ 66. Eckstein denies

making this statement and instead attests that he spoke with Williams to encourage him to move

from restraints to clinical observation status. GBCI staff then resumed their normal restraint

procedures. Later the same day, around 6:50 p.m., Williams told Lieutenant Cushing that his

thoughts of self-harm were starting to go away.

       The next day, March 28th, at around 12:05 a.m., Van Lanen woke up Williams and told him

he would be moved to the restraint chair. Williams told Van Lanen, “just let me be, I’m going to

come off this tomorrow, just let me get my mind right.” Id. ¶ 68. Van Lanen responded, “you

known the routine, these are the Warden’s orders.” Id. Williams was placed in the restraint chair.

At 2:20 a.m., Williams was removed from the restraint chair and placed in bed restraints. At 10:15

a.m. that morning, Williams was released from restraints, given a shower, and then placed in clinical

observation status.

       Williams commenced this action against the defendants on May 26, 2017, seeking damages

of a half million dollars for the alleged violation of his Eighth Amendment rights. He claims that

Stacy was deliberately indifferent to his substantial risk of suicide and that Eckstein, Van Lanen,

Wickman, and Elsinger inflicted unnecessary pain and suffering upon him by their placing him in

a restraint chair for two hours every twelve-hour interval.

                                      LEGAL STANDARD

       Summary judgment is proper where there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is genuine

if a reasonable trier of fact could find in favor of the nonmoving party. Wollenburg v. Comtech Mfg.

Co., 201 F.3d 973, 975 (7th Cir. 2000). A fact is material only if it might affect the outcome of the


                                                  8
case under governing law. Anweiler v. Am. Elec. Power Serv. Corp., 3 F.3d 986, 990 (7th Cir.

1993). The ordinary standards for summary judgment remain unchanged on cross-motions for

summary judgment: a court construes facts and inferences arising from them in favor of the party

against whom the motion under consideration is made. Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th

Cir. 2017). When cross-motions for summary judgment are filed, “[i]n effect the judge is asked to

decide the case as if there had been a bench trial in which the evidence was the depositions and

other materials gathered in pretrial discovery.” Cook Inc. v. Boston Scientific Corp., 333 F.3d 737,

741 (7th Cir. 2003). “The existence of cross-motions for summary judgment does not, however,

imply that there are no genuine issues of material fact.” R.J. Corman Derailment Servs., LLC v.

Int’l Union of Operating Eng’rs, Local Union 150, AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003).

“If there is no triable issue of fact on even one essential element of the non-movant’s case, summary

judgment is appropriate.” Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). “When opposing

parties tell two different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

                                           ANALYSIS

       Williams was allowed to proceed on three Eighth Amendment claims under 42 U.S.C.

§ 1983: (1) a failure to protect claim against Stacy for her alleged failure to place Williams on

observation status on March 23, 2017; (2) cruel and unusual punishment claims against Eckstein,

Van Lanen, Wickman, and Elsinger for transferring Williams from bed restraints to chair restraints

for two hours every twelve hours between March 24 and 28, 2017; and (3) a deliberate indifference

claim against Van Lanen for his alleged overriding of a medical order for a bed wedge and regular


                                                 9
meal during his placement in restraints. Williams has waived claim number three, so the court does

not address it here. See Dkt. No. 52 at 2. The court will examine his remaining two claims.

A. Failure to Protect From Self-Harm

         First, Williams claims that Stacy failed to protect him from an objectively serious risk of

harm to his future health or safety. “Section 1983 imposes liability when a defendant acts under

color of state law and violates a plaintiff’s rights under the Constitution or laws of the United

States.” Pittman ex rel. Hamilton v. Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014) (citing

42 U.S.C. § 1983). Here, there is no dispute that the defendants were acting under color of state law

at all times relevant. The central dispute is whether their conduct amounts to the deprivation of a

constitutional right.

         Prison officers and staff can violate an inmate’s Eighth Amendment rights either directly by

intentionally inflicting what amounts to cruel and unusual punishment, Hudson v. McMillian, 503

U.S. 1 (1992), or indirectly by their deliberate indifference to a serious risk to the inmate’s safety.

Risks to an inmate’s safety include those posed by other violent inmates, Farmer v. Brennan, 511

U.S. 825 (1994), as well as those posed by conditions over which an inmate has no control, such

as serious medical conditions. Estelle v. Gamble, 427 U.S. 97 (1976). Deliberate indifference to

the risk of suicide or self-harm that an inmate poses to himself, whether or not due to severe mental

illness, has also been held to violate the Eighth Amendment. See, e.g., Boncher ex rel. Boncher v.

Brown Cty., 272 F.3d 484, 486 (7th Cir. 2001); Miranda v. Lake Cty., 900 F.3d 335, 349 (7th Cir.

2018).

         “A § 1983 claim based upon a violation of the Eighth Amendment through deliberate

indifference to inmate safety has both an objective and a subjective element: (1) the harm that befell


                                                  10
the prisoner must be objectively, sufficiently serious and a substantial risk to his or her health or

safety, and (2) the individual defendants were deliberately indifferent to the substantial risk to the

prisoner’s health and safety.” Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006) (citing Farmer,

511 U.S. at 832).

       The first prong is automatically satisfied here because suicide or attempted suicide is

objectively serious and poses a substantial risk to Williams’ health. See Sanville v. McCaughtry,

266 F.3d 724, 733 (7th Cir. 2001); see also Reed v. McBride, 178 F.3d 849, 852 (7th Cir. 1999).

“Where the harm at issue is a suicide or attempted suicide, the second, subjective component of an

Eighth Amendment claim requires a dual showing that the defendant: (1) subjectively knew the

prisoner was at substantial risk of committing suicide and (2) intentionally disregarded the risk.”

Collins, 462 F.3d at 761 (citing Matos ex rel. Matos v. O’Sullivan, 335 F.3d 553, 557 (7th Cir.

2003); Estate of Novack ex rel. Turbin v. Cty. of Wood, 226 F.3d 525, 529 (7th Cir. 2000)). As to

the first showing, “the defendant must be cognizant of the significant likelihood that an inmate may

imminently seek to take his own life.” Id. (citations omitted). A risk of future harm must be “sure

or very likely” to give rise to “sufficiently imminent dangers” before an official can be liable for

ignoring that risk. See Baze v. Rees, 553 U.S. 35, 50 (2008) (Roberts, C.J., plurality opinion)

(emphasis omitted); Helling v. McKinney, 509 U.S. 25, 33–34 (1993). As to the second showing,

the defendant must show “something approaching a total unconcern for [the prisoner’s] welfare in

the face of serious risks.” Id. at 762 (citing Duane v. Lane, 959 F.3d 673, 676 (7th Cir. 1992)).

       Williams has submitted sworn declarations from himself and other inmates that he told Stacy

in an initial encounter on March 23rd that he needed to be placed on observation status and had his

property packed and that, in a second encounter the same night, he told Stacy that he needed to go


                                                 11
on observation status and that he was having suicidal thoughts. In her own declaration, Stacy denies

that Williams made such statements, thereby creating a dispute of fact. The defendants deny that

this factual dispute precludes judgment in Stacy’s favor. They contend that, even accepting

Williams’ version that he directly told Stacy that he needed to be placed on observation and was

having suicidal thoughts, he has not presented evidence that Stacy was aware that the threat of

suicide was imminent.

        As to the first encounter, it is undisputed that Williams requested paper bags. Even

accepting as true Williams’ statements that he requested to go on observation status and told Stacy

that he needed the bags for the rest of his property, this is not enough to show that serious injury to

Williams was imminent. In fact, it suggests just the opposite. Williams was aware that Stacy would

require time to retrieve the bags and that he would then need to place the rest of his belongings in

the bags. Having received a request for paper bags, it was reasonable for Stacy to believe that, were

Williams an imminent risk of suicide, he would not have requested the paper bags so he could pack

his belongings. If the threat of suicide was imminent, Williams would have said or done something

more upon being told by Stacy that she would be back after completing her rounds. See Pittman

ex rel. Hamilton v. Cty. of Madison, 746 F.3d 766, 777 (7th Cir. 2014) (noting “a request to see a

psychiatric crisis counselor does not, standing alone, put a prison officer on notice of the imminent

possibility of suicide”). Based on this evidence, no reasonable jury could find that, during the initial

encounter, Stacy was aware of an imminent risk that Williams would attempt suicide.

        What differentiates the second encounter from the first is that Williams attests that he

directly told Stacy that he was having suicidal thoughts. McDuffie and Richard corroborate this

statement, and Richard contends Williams’ voice sounded distressed. He claims that he and several


                                                  12
other inmates yelled for Stacy to notify the sergeant. Stacy, for her part, denies that Williams made

such a statement; instead, she reports that Williams appeared to be sleeping. Stacy states that if

Williams had told her he was intending to kill himself and needed to go to observation, she would

have immediately notified a sergeant or supervisor, Stacy Decl., Dkt. No. 47, ¶ 21, implicitly

conceding that if Williams’ version of events is true, action on her part was required. Defendants

argue that Stacy had no reason to believe that Williams had anything he could use to harm himself,

but as Williams points out, Stacy knew he was in restricted housing and had in his cell personal

property which included items that could be used to harm himself. Dkt. No. 55 at 7.

       Assuming Williams’ version of events is true, which I must do in deciding Stacy’s motion

to dismiss, the facts of this case stand in contrast to those of Collins v. Seeman. In Collins, the

inmate told a correctional officer that he wanted to see the prison crisis counselor because he was

feeling suicidal. Approximately fifty-five minutes later, the inmate hung himself with his bed sheet.

The estate of the inmate then sued the correctional officer alleging deliberate indifference in

violation of the deceased inmate’s Eighth Amendment rights. In affirming the district court’s

summary judgment in favor of the correctional officer, the court noted that the evidence

demonstrated that when told by the inmate that he was feeling suicidal, the defendant officer

immediately informed the control room. Upon relaying the request, the officer then did not take up

other duties or sit idle, but returned to the plaintiff’s cell and informed him that the counselor had

been called and would be there as soon as possible. The officer then received assurance from the

inmate that he would be all right and could wait until the counselor arrived. At some point within

the next fifteen to twenty minutes, the officer returned to the inmate’s cell a third time to make

certain that nothing was wrong. Shortly thereafter the inmate hung himself. 462 F.3d at 759, 762.


                                                 13
         Unlike the defendant in Collins, Stacy did nothing to determine whether Williams was

serious about feeling suicidal or to mitigate the risk. Nor is this case like Davis-Clair v. Turck,

where the plaintiff told a social worker that if he was transferred to another prison he would likely

commit suicide. 714 F. App’x 605 (7th Cir. 2018). There the court held that a remark to a social

worker that he would attempt suicide at some unspecified time after his transfer does not convey

an imminent risk. Id. at 606. If, as Stacy asserts, Williams never mentioned suicide to her, then her

actions could not be considered deliberately indifferent to a known risk. Even if Williams did tell

her he needed to go to observation because he was having suicidal thoughts, a jury could conclude

that any risk was not imminent. It was undisputed in Collins, for example, that “inmates often

request meetings with crisis counselors for reasons both serious and mundane, and sometimes make

such requests as a means of manipulating prison staff.” Id. at 761. The same may be true of inmates

reporting “suicidal thoughts.” But the evidence that Williams was distressed and did make such a

statement is enough to get to a jury under current case law. And since it is well established that

deliberate indifference to an imminent threat of suicide constitutes a violation of the Eighth

Amendment, good faith immunity does not apply. Stacy’s motion for summary judgment must

therefore be denied.

B. Placement in Restraint Chair

       Williams’ claim about restraint placement from March 24 to 28, 2017, concerns his

placement in the restraint chair after his return from the hospital. Specifically, Williams claims that

Eckstein, Van Lanen, Wickman, and Elsinger wantonly inflicted unnecessary pain on him when they

rotated him to the restraint chair for two hours at a time after every twelve hours of bed restraints.

“[T]he Eighth Amendment prohibits punishments which, although not physically barbarous,


                                                  14
‘involve the unnecessary and wanton infliction of pain’ or are grossly disproportionate to the

severity of the crime.” Rhodes v. Chapman, 452 U.S. 337, 346 (1981) (citations omitted).

Punishment involves the unnecessary and wanton infliction of pain when it is “so totally without

penological justification that it results in the gratuitous infliction of suffering.” Gregg v. Georgia,

428 U.S. 153, 182–83 (1976). Conditions of confinement will be found to violate the Eighth

Amendment when they “deprive inmates of the minimal civilized measure of life’s necessities.”

Rhodes, 452 U.S. at 347.

       To establish that a prison official violated the Eighth Amendment, a plaintiff must make two

showings. First, “the deprivation alleged must be, objectively, ‘sufficiently serious’; a prison

official’s act or omission must result in the denial of ‘the minimal civilized measure of life’s

necessities.’” Farmer, 511 U.S. at 834 (citations omitted). Second, the prison official “must have

a ‘sufficiently culpable state of mind.’ In prison-conditions cases that state of mind is one of

‘deliberate indifference’ to inmate health or safety.” Id. (citations omitted). “[A] prison official

may be held liable under the Eighth Amendment for denying humane conditions of confinement

only if he knows that inmates face a substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.” Id. at 847.

       This case presents a situation in which the inmate’s own conduct was the principal

motivating factor in the imposition of the conditions that comprised the inmate’s complaint. The

court “cannot evaluate prison conditions in a vacuum” and must account for the facts specific to

each case. See Bowers v. Pollard, 345 F. App’x 191, 197 (7th Cir. 2009); see also Gillis v. Litscher,

468 F.3d 488, 492–93 (7th Cir. 2006) (noting that evaluation of conditions of confinement claims

is a fact-intensive inquiry). As this court noted in Bowers, “when a prison is facing a recalcitrant


                                                  15
and uncontrollable inmate, it has a freer hand to take steps to impose discipline and ensure the

inmate's own safety without running afoul of the Eighth Amendment. What may be considered

cruel and unusual in one case may be acceptable in another, so long as the conditions imposed have

some legitimate coercive and penological purpose and are linked to correcting the behavior in

question.” 602 F. Supp. 2d 977, 989 (E.D. Wis. 2009).

       Williams does not dispute that the defendants were justified in placing him in restraints upon

his return from the hospital at approximately 6:30 a.m. on March 24, 2017. Dr. Zirbel, the on-call

psychologist, initially ordered that he be placed in an observation cell with continuous direct

observation. But when told that Williams threatened to harm himself if placed in a cell, she ordered

that he be placed in restraints. Williams, himself, claims he “had to plead with Van Lanen to be

placed in bed restraints, as plaintiff knew his mental health state was too far gone with thoughts of

suicide.” Dkt. No. 56 at ¶¶ 47, 49. And he was continued in restraints until the morning of March

28, 2017. At 6:50 p.m. on March 27, Williams told Lieutenant Cushing his thoughts of self-harm

were starting to go away. Id. at ¶ 151. At 1:00 a.m. on March 28, he told Dr. Hamilton that he

hoped to come out of restraints the next day. Williams was polite and talkative. He did not indicate

that he had intentions to continue self-harm but said he did not feel comfortable to be removed from

restraints yet. Williams seemed very tired and he wanted to sleep on his thoughts and discuss his

removal in the morning. Hamilton continued Williams’ restraint placement for his safety. Id. at

¶ 156. Finally, at 10:15 a.m. on March 28, Williams was released from restraints, given a shower,

and placed in clinical observation status. Id. at ¶¶ 161–62.

       Williams argues that his placement in a restraint chair for two hours every twelve hours

denied him the minimal civilized measure of life’s necessities and that Eckstein, Van Lanen,


                                                 16
Wickman, and Elsinger used the chair as a means to wantonly inflict pain on him. Williams alleges

that his placement in the restraint chair, with his hands cuffed behind his back, “caused nonstop pain

over the next two hours.” Williams Decl., Dkt. No. 35 at ¶ 44. He also attests that he told

Van Lanen and Wickman that he did not want to go in the chair, asked Elsinger why he kept being

put in the chair, and told Van Lanen that the chair was too painful.

       Williams does not meaningfully dispute that GBCI, as a practice, rotates a restrained inmate

from bed restraints to a restraint chair after twelve hours for the inmate’s own health, and that he

was so rotated from March 24 through March 28, 2017 for his own health and not for punishment.

As to Eckstein, Williams attests that around 1:00 p.m. on March 27, 2017, shortly after returning

from the hospital for musculoskeletal pain, Eckstein told him that he would come to his senses and

that he would be placed in the restraint chair for four hours instead of two starting on March 28th.

He also attests that Van Lanen told him that Eckstein said he would break him until he was no

longer suicidal. Eckstein denies making these statements. Eckstein insists that, in fact, inmates are

rotated to the restraint chair after twelve hours in bed restraints to get the inmate off his back, to

avoid joint stiffness, to enhance blood circulation, and to allow for food, water, bathroom, and range

of motion during the transfer. GBCI nurse Cassandra Baier attests that such a change in position

is advantageous from a medical perspective.

       Williams’ claim that the use of the restraint chair constituted cruel and unusual punishment

is belied by the video recording submitted in support of the defendants’ motion. Dkt. No. 50.

While the video recording does not cover the entire four days he was restrained, it does show

Williams being placed into the restraint chair with his hands behind his back. Exhibit 1014. Straps

across his chest, lap, and legs restrain him in an upright sitting position on the chair where he was


                                                 17
kept for two hours before being returned to the bed. Williams shows no signs of distress and voices

no complaint to the officers as he is strapped into the chair. The constant monitoring by security

staff and the health checks performed by the health services staff every two hours likewise belie his

assertion that the defendants were attempting to cause injury or were deliberately indifferent to his

condition. When one considers the number of correctional officers and members of the health and

psychological services staff involved in Williams’ care and treatment over the four days he was in

restraints, the suggestion that the defendants were indifferent or sought to inflict wanton injury on

him borders on the ludicrous.

       Williams’ claims that Eckstein and Elsinger made statements suggesting an intent to

dissuade him from continuing to engage in self-destructive behavior does not change the fact that

restraining him to a chair for a two-hour period after twelve hours of lying on his back was

necessary to protect him from serious health consequences. As Nurse Baier explained, a change of

position for an inmate placed in restraint for a prolonged period is important for preventing the

formation of bed sores or blood clots, and avoiding deep vein thrombosis or other circulation and

respiratory issues that could arise from an inmate laying on his back for longer than 12 hours. See

Baier Decl., Dkt. No. 48 at ¶ 13. Williams objects to consideration of Nurse Baier’s medical

opinion on the ground she was not disclosed as an expert as required by Fed. R. Civ. P. 26(a)(2).

But Rule 26(a)(2) applies only to experts who are retained to offer an opinion. Nurse Baier, like

Dr. Zirbel, was a treating professional either employed by or under contract with the Department

of Corrections offering factual information within her personal knowledge. Rule 26(a)(2) therefore

does not apply. Even if it did, the rule requires disclosure 90 days before trial or at a time ordered

by the court. No trial date has been set, and thus no prior disclosure under Rule 26 was required.


                                                 18
        As for the fact that Williams’ hands were handcuffed behind his back, this too was necessary

to ensure his safety. Williams continued to threaten to rip out the stitches that closed the puncture

wound in his arm, and when guards did begin to remove the restraints after the first day, he tried to

bite his wrist. Given his behavior, it would have been dangerous to remove restraints from his

hands or place them in front where he would be able to reach his arms with his teeth. Williams

notes that the instructions for the restraint chair carry a caution that “handcuffs and leg irons must

be removed as soon as possible to prevent injury.” Dkt. No. 35-1 at 44. Yet he points to no injury

he suffered as a result of being handcuffed and in leg irons while in the restraint chair. Dr. Zirbel,

who was assigned as Williams’ primary psychiatric clinician, notes that at no time did Williams

report to her that security staff utilized the restraint chair as punishment, nor that the security staff

threatened to use the restraint chair as punishment or to “break” him. Dr. Zirbel also noted that it

appeared that the use of the restraint chair was a respite from the 12-hour period in the restraint bed

because Williams was able to change position, stand, engage in range of motion activities, and the

like. Dkt. No. 46 at ¶¶ 37, 38.

        In sum, although the restraint chair may have been uncomfortable, no reasonable jury could

find from the evidence submitted that its use under the circumstances constituted cruel and unusual

punishment within the meaning of the Eighth Amendment. Williams never complained about pain

or discomfort resulting from placement in the chair to the psychologists who saw him or to the

nurses who assessed him. Nor does the video in the record show Williams complaining about

placement in the restraint chair or displaying any signs of distress while in the chair. Williams was

routinely monitored by HSU staff, including psychologists, regularly offered Ensure, water, and

bathroom breaks, received range of motion activities, and was allowed to walk around. Providing


                                                   19
this attention required a significant amount of staffing resources at GBCI, including contribution

from several correctional officers, supervising officers, nurses, psychologists, and the warden. In

light of this evidence, no reasonable factfinder could conclude that Williams’ temporary placement

in the restraint chair constituted a “gratuitous infliction of suffering” that denied him “the minimal

civilized measure of life’s necessities.” See Rhodes, 452 U.S. at 347; Gregg, 428 U.S. at 182–83.

Summary judgment in favor of the remaining defendants will therefore be granted.

                                          CONCLUSION

       For the reasons stated herein, Williams’ motion for summary judgment (Dkt. No. 32) is

DENIED, the defendants’ motion for summary judgment (Dkt. No. 42) is DENIED as to defendant

Stacy, but GRANTED as to the remaining defendants. The clerk is directed to place this matter on

the court’s calendar for further scheduling.

       SO ORDERED at Green Bay, Wisconsin this 9th day of September, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court




                                                 20
